     Case 2:18-cv-01631-JAM-JDP Document 54 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:18-cv-1631-JAM-EFB PS
12                        Petitioner,
13            v.                                         ORDER
14    BRIAN TORRANCE
15                        Respondent.
16

17           The United States filed this action seeking to enforce an IRS summons served on

18   respondent Brian Torrance. ECF No. 1. The court previously denied respondent’s request for

19   appointment of counsel, finding that he failed to demonstrate that appointing counsel was

20   appropriate. Respondent now renews his request for appointment of counsel.

21           Pursuant to 28 U.S.C. § 1915(e)(1), a court may appoint counsel to represent an indigent

22   civil litigant in certain exceptional circumstances. See Agyeman v. Corrections Corp. of America,

23   390 F.3d 1101, 1103 (9th Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

24   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). In considering whether exceptional

25   circumstances exist, the court must evaluate (1) the petitioner’s likelihood of success on the

26   merits and (2) the ability of the petitioner to articulate his claims pro se in light of the complexity

27   of the legal issues involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (1991).

28   /////
                                                         1
     Case 2:18-cv-01631-JAM-JDP Document 54 Filed 09/21/20 Page 2 of 2

 1          Respondent argues appointing counsel is appropriate because the government has falsified
 2   records related to his tax liabilities. ECF No. 49 at 1-2. He further argues that counsel is
 3   necessary to help him establish that this court lacks jurisdiction over this case. Id. at 3-4.
 4          As a threshold matter, respondent has failed to demonstrate that he is unable to afford an
 5   attorney. More significantly, he has failed to show that exceptional circumstances warrant the
 6   appointment of counsel. This action does not involve novel or complex issues. Instead, the
 7   government’s petition only seeks to compel respondent to provide testimony and documents
 8   needed to determine and collect the tax liability for certain years. Further, respondent’s
 9   likelihood of success or the degree of respondent’s ability to articulate his arguments do not
10   amount to exceptional circumstances justifying the appointment of counsel. Respondent has
11   demonstrated no difficulty articulating his position in his multiple filings. The court also
12   explained to respondent, on multiple occasions, that it has jurisdiction over this action. See ECF
13   Nos. 20, 25, 28, 38. Lastly, respondent argument that purported falsified his tax records is
14   unavailing. The government specifically seeks information to assess his tax liabilities, and
15   respondent has not shown that the purported fraud prevents him from providing such information.
16           Accordingly, it is hereby ORDERED that respondent’s request for appointment of
17   counsel (ECF No. 49) is denied.
18   DATED: September 21, 2020.
19

20

21

22

23

24

25

26

27

28
                                                         2
